DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lyttle (GB-2523658) in view of Gong (CN-209917969).

Referring to claim 1. Lyttle discloses a “Multi-deck screening assembly”. See Figs. 1-5 and respective portions of the specification. Lyttle further discloses a sorting means (6, 8, 10) which comprises at least a first mesh (6) and a second mesh (8) having different sized openings, wherein the size of the openings in one of the first or second meshes is larger than the size of the openings in the other mesh, so that the mesh with the larger sized openings can separate good components from malformed components and particles which are larger than the size of a good component, and the mesh with the smaller sized can separate good components from malformed 

Referring to claim 2. Lyttle discloses wherein the sorting means (6,8,10) comprise a first sorting track (6) and a second sorting track (8) wherein the first sorting track comprises a first mesh which is arranged to overlay a first base, and wherein the second sorting track comprises comprise a second mesh which is arranged to overlay a second base. It should be noted that it is broadly construed and generally understood that the first and second track (6, 18) comprise mesh as it is part of the grading screen (4) assembly. Likewise, it should be noted that in considering a disclosure it has been held that the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. Moreover, these variations (track with mesh/screen) are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Lyttle as is well known in the art. 

Referring to claim 3. Lyttle discloses  a first and second vibration means (16, Pg. 5 l. 5-8, first and second vibration means are the same) which is operably connected to the first and second sorting track, and is operable to vibrate the first and second sorting 

Referring to claim 5. Lyttle disclose the invention as described in detail above. Moreover, Lyttle discloses wherein stockpile conveyors (18, 20) as a means of collecting the components that are arranged to receive components after they have moved along the first and second mesh. Lyttle doesn’t explicitly disclose a first or second bin arranged to receive malformed components that have moved along a surface of a first mesh. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Lyttle so that bins were included as a means of collecting the components. 

Referring to claims 6-7. Lyttle discloses wherein the sorting means comprises a stack of meshes said stack comprising a first mesh and a second mesh, the first mesh having openings which are larger than openings of the second mesh so that the size of components which can pass through the first mesh are larger than the size of the components which can pass through the second mesh, wherein the first mesh overlays the second mesh so that components which pass through the openings in the first mesh fall onto the second mesh, and wherein said stack is arranged such that components which are expelled through the mouth of the hopper fall onto the first mesh (See at least Pg. 1 L. 27 – Pg. 2 L. 5, Pg. 5 L. 1-8, & at least Fig. 1, 4). Likewise, Lyttle as previously discussed discloses vibration means (16) for vibrating the stack (Pg. 5 L. 5-18).


Referring to claim 8. Lyttle discloses wherein the second mesh is further provided with a channel which tapers in a direction towards the first track, so that when the second mesh is vibrated components will move along the surface of the second mesh towards the first track (See at least Fig. 4, near 30). 

Referring to claims 9-10. Lyttle in view of Gong discloses the combination as described above in detail. As discussed above Lyttle discloses a second track and second vibration means. Lyttle doesn’t disclose a camera or a processing means for processing the image captured by the camera to determine the orientation of the component. It should be known that it is generally known in the field of the sorting arts to provide camera means to image items and processing means to process captured images to help identify orientation or characteristics for which track items should be routed to for sorting. It would have been obvious to one with ordinary skill in the art to modify the base reference to arrive at the claimed invention. The rationale for this obviousness determination can be found in throughout  the field in prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (camera and processor) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 


Referring to claims 12-14 With respect to claims 12-14, the method described in these claims would inherently result from the use Lyttle’s “Multi-Deck Screening Assembly” in view of Gong’s “Stone Crushing Device” as advanced above.

Allowable Subject Matter
Claims 4,11,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655